DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,140,719 in view of US 2021/0153244 A1 to Ohara et al. (hereinafter “Ohara”).

As per claim 1, Patent 11140719 discloses  a computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor to implement (See claim 15): in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters (See claim 1 lines 1-8); wherein the configured counter/counters comprises the counter of one type (See claim 1 lines 9-10); and the computer programs are executed by the processor to implement: when the RAR message is not correctly received or the contention resolution fails, adding 1 to the counter (See claim 1 lines 10-12); or when the RAR message is not correctly received or the contention resolution fails and a power ramping suspension instruction which is used to instruct a Medium Access Control (MAC) layer by a physical layer is not received, adding 1 to the counter (See claim 1 lines 12-17); wherein the counter/counters comprises a power ramping counter (See claim 1 lines 18-19); and the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter (See claim 1 lines 20-25); or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter (See claim 1 lines 26-32).
As per claim 2, Patent 11140719 discloses the computer readable storage medium according to claim 1, wherein the counter/counters comprises: a preamble transmission counter (See claim 2).
As per claim 3, Patent 11140719 discloses the computer readable storage medium according to claim 2, wherein when a count value of the preamble transmission counter reaches a first preset maximum number of times of transmission Max1 or Max1+1, the computer programs are executed by the processor to implement: notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer (See claim 3).
As per claim 4, Patent 11140719 discloses the computer readable storage medium according to claim 2, wherein the computer programs are executed by the processor to implement: when the preamble transmission counter counts preamble retransmission, when two adjacent transmissions of the preamble use a same beam, adding one step size to a transmission power; or when the two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding one step size to the transmission power; otherwise, keeping the transmission power unchanged; wherein the step size is configured by a base station for a terminal or determined according to a preset rule (see claim 4).
As per claim 5, Patent 11140719 discloses the computer readable storage medium according to claim 4, wherein when an obtained transmission power is larger than or equals a maximum transmission power, the computer programs are executed by the processor to implement: transmitting, by the terminal, the random access preamble according to the maximum transmission power (See claim 5).
As per claim 6, Patent 11140719 discloses the computer readable storage medium according to claim 1, wherein the computer programs are executed by the processor to implement: when the power ramping counter is configured based on a single beam and the beams are switched at each retransmission, resetting a value of the power ramping counter corresponding to the current beam to a value of the power ramping counter corresponding to a transmission beam, which is used to perform the previous transmission of the random access preamble (See claim 6).
As per claim 7, Patent 11140719 discloses the computer readable storage medium according to claim 1, wherein the computer programs are executed by the processor to implement: obtaining a transmission power of retransmission after ramping according to a formula PREAMBLE_RECEIVED_TARGET_POWER=preambleInitialReceivedTargetPower+DELTA_P REAMBLE+(POWER_RAMPING_COUNTER−1)*powerRampingStep; wherein PREAMBLE_RECEIVED_TARGET_POWER denotes a target power value, preambleInitialReceivedTargetPower denotes an original power value, DELTA_PREAMBLE denotes a preset fixed value, POWER_RAMPING_COUNTER denotes a value of the current power ramping counter and powerRampingStep denotes a power ramping step size; the power ramping step size is configured by a base station for a terminal or determined by a preset rule (see claim 7).
As per claim 8, Patent 11140719 discloses the computer readable storage medium according to claim 7, wherein when a transmission power obtained via calculation is larger than or equals a maximum power, the computer programs are executed by the processor to implement: transmitting, by the terminal, the random access preamble according to the maximum power (see claim 8).
As per claim 9, Patent 11140719 discloses a computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters (see claim 9, lines 1-8); wherein the configured counter/counters comprise: at least two types of counters (see claim 9, lines 9-10); the computer programs are executed by the processor to implement: when the counters reach a maximum number of times, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer (see claim 9, lines 11-14); wherein the at least two types of counters comprise: a preamble transmission counter and a power ramping counter (see claim 9, lines 15-17); wherein the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter (see claim 9, lines 18-23); or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter (see claim 9, lines 24-30).
Patent 11140719 may not explicitly disclose, but Ohara, which is in the same field of endeavor, discloses a computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor (Ohara fig. 12, [0120]). The purpose of Ohara is to a user equipment and a random access control method (Ohara [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with Patent 11140719, as there are known components of a communication device, to improve radio field intensity (Ohara 0035), and power consumption of the user equipment UE can be reduced compared to the power ramping, interference to other user equipments can be reduced (Ohara [0008]).
As per claim 10, Patent 11140719 discloses the computer readable storage medium according to claim 9, wherein the computer programs are executed by the processor to implement: when the RAR message is not correctly received in preset time or the contention resolution fails, adding 1 to the preamble transmission counter (see claim 10).
As per claim 11, Patent 11140719 discloses the computer readable storage medium according to claim 9, wherein when a count value of the preamble transmission counter reaches a first preset maximum number of times of transmission Max1 or Max1+1, the computer programs are executed by the processor to implement: notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer (see claim 11).
As per claim 12, Patent 11140719 discloses the computer readable storage medium according to claim 9, wherein the computer programs are executed by the processor to implement: when the preamble transmission counter counts preamble retransmission, when two adjacent transmissions of the preamble use a same beam, adding one step size to a transmission power; or when the two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding one step size to the transmission power; otherwise, keeping the transmission power unchanged; wherein the step size is configured by a base station for a terminal or determined according to a preset rule (see claim 12).
As per claim 13, Patent 11140719 discloses the computer readable storage medium according to claim 9, wherein the at least two types of counter/counters further comprises: a preamble retransmission beam switching counter or a power level preamble transmission counter.
Patent 11140719 may not explicitly disclose, but Ohara, which is in the same field of endeavor, discloses wherein the at least two types of counter/counters further comprises: a preamble retransmission beam switching counter or a power level preamble transmission counter (Ohara [0042]). The purpose of Ohara is to a user equipment and a random access control method (Ohara [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with Patent 11140719, as there are known components of a communication device, to improve radio field intensity (Ohara 0035), and power consumption of the user equipment UE can be reduced compared to the power ramping, interference to other user equipments can be reduced (Ohara [0008]).
As per claim 14, Patent 11140719 and Ohara discloses the computer readable storage medium according to claim 13, wherein the computer programs are executed by the processor to implement: when beams are switched when the preamble is re-transmitted, adding 1 to the preamble retransmission beam switching counter or the power level preamble transmission counter.
Patent 11140719 may not explicitly disclose, but Ohara, which is in the same field of endeavor, discloses when beams are switched when the preamble is re-transmitted, adding 1 to the preamble retransmission beam switching counter or the power level preamble transmission counter (Ohara [0042, 0074, 0076]). The purpose of Ohara is to a user equipment and a random access control method (Ohara [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with Patent 11140719, as there are known components of a communication device, to improve radio field intensity (Ohara 0035), and power consumption of the user equipment UE can be reduced compared to the power ramping, interference to other user equipments can be reduced (Ohara [0008]).
As per claim 18, Patent 11140719 and Ohara discloses the computer readable storage medium according to claim 13, wherein the computer programs are executed by the processor to implement: when a transmission power used by a terminal for transmitting the preamble changes, resetting the preamble retransmission beam switching counter or the power level preamble transmission counter.
Patent 11140719 may not explicitly disclose, but Ohara, which is in the same field of endeavor, discloses when a transmission power used by a terminal for transmitting the preamble changes, resetting the preamble retransmission beam switching counter or the power level preamble transmission counter (Ohara [0042, 0074, 0076]). The purpose of Ohara is to a user equipment and a random access control method (Ohara [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with Patent 11140719, as there are known components of a communication device, to improve radio field intensity (Ohara 0035), and power consumption of the user equipment UE can be reduced compared to the power ramping, interference to other user equipments can be reduced (Ohara [0008]).
As per claim 19, Patent 11140719 discloses a computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters (see claim 13 lines 3-8); wherein the configured counter/counters comprise: at least two types of counters (see claim 13 lines 9-10); and the computer programs are executed by the processor to implement: when the counters reach a maximum number of times, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer (see claim 13 lines 11-14); wherein the at least two types of counters comprise: a preamble transmission counter and a power ramping counter (see claim 13 lines 15-17); and the computer programs are executed by the processor to implement: obtaining a transmission power of retransmission after ramping according to a formula PREAMBLE_RECEIVED_TARGET_POWER=preambleInitialReceivedTargetPower+DELTA_P REAMBLE+(POWER_RAMPING_COUNTER−1)*powerRampingStep (see claim 13 lines 18-23); wherein PREAMBLE_RECEIVED_TARGET_POWER denotes a target power value, preambleInitialReceivedTargetPower denotes an original power value, DELTA_PREAMBLE denotes a preset fixed value, POWER_RAMPING_COUNTER denotes a value of the current power ramping counter and powerRampingStep denotes a power ramping step size (see claim 13 lines 24-30); the power ramping step size is configured by a base station for a terminal or determined by a preset rule (see claim 13 lines 31-32).
Patent 11140719 may not explicitly disclose, but Ohara, which is in the same field of endeavor, discloses a computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor (Ohara fig. 12). The purpose of Ohara is to a user equipment and a random access control method (Ohara [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with Patent 11140719, as there are known components of a communication device, to improve radio field intensity (Ohara 0035), and power consumption of the user equipment UE can be reduced compared to the power ramping, interference to other user equipments can be reduced (Ohara [0008]).
As per claim 20, Patent 11140719 and Ohara discloses the computer readable storage medium according to claim 19, wherein when a transmission power obtained via calculation is larger than or equals a maximum power, the computer programs are executed by the processor to implement: transmitting, by the terminal, the random access preamble according to the maximum power (see claim 14).

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/410,114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/410,114
17/410,152
1. A terminal, comprising: a storage, processor and computer programs which are stored in the storage and run on the processor; wherein the computer programs are executed by the processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprises the counter of one type; and the computer programs are executed by the processor to implement: when the RAR message is not correctly received or the contention resolution fails, adding 1 to the counter; or when the RAR message is not correctly received or the contention resolution fails and a power ramping suspension instruction which is used to instruct a Medium Access Control (MAC) layer by a physical layer is not received, adding 1 to the counter; wherein the counter/counters comprises a power ramping counter; and the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter; or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter; wherein the counter/counters comprises: a preamble transmission counter.
1. A computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprises the counter of one type; and the computer programs are executed by the processor to implement: when the RAR message is not correctly received or the contention resolution fails, adding 1 to the counter; or when the RAR message is not correctly received or the contention resolution fails and a power ramping suspension instruction which is used to instruct a Medium Access Control (MAC) layer by a physical layer is not received, adding 1 to the counter; wherein the counter/counters comprises a power ramping counter; and the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter; or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter.

1. A terminal, comprising: a storage, processor and computer programs which are stored in the storage and run on the processor; wherein the computer programs are executed by the processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprises the counter of one type; and the computer programs are executed by the processor to implement: when the RAR message is not correctly received or the contention resolution fails, adding 1 to the counter; or when the RAR message is not correctly received or the contention resolution fails and a power ramping suspension instruction which is used to instruct a Medium Access Control (MAC) layer by a physical layer is not received, adding 1 to the counter; wherein the counter/counters comprises a power ramping counter; and the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter; or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter; wherein the counter/counters comprises: a preamble transmission counter.
2. The computer readable storage medium according to claim 1, wherein the counter/counters comprises: a preamble transmission counter.
2. The terminal according to claim 1, wherein when a count value of the preamble transmission counter reaches a first preset maximum number of times of transmission Max1 or Max1+1, the computer programs are executed by the processor to implement: notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer.
3. The computer readable storage medium according to claim 2, wherein when a count value of the preamble transmission counter reaches a first preset maximum number of times of transmission Max1 or Max1+1, the computer programs are executed by the processor to implement: notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer.
3. The terminal according to claim 1, wherein the computer programs are executed by the processor to implement: when the preamble transmission counter counts preamble retransmission, when two adjacent transmissions of the preamble use a same beam, adding one step size to a transmission power; or when the two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding one step size to the transmission power; otherwise, keeping the transmission power unchanged; wherein the step size is configured by a base station for a terminal or determined according to a preset rule.
4. The computer readable storage medium according to claim 2, wherein the computer programs are executed by the processor to implement: when the preamble transmission counter counts preamble retransmission, when two adjacent transmissions of the preamble use a same beam, adding one step size to a transmission power; or when the two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding one step size to the transmission power; otherwise, keeping the transmission power unchanged; wherein the step size is configured by a base station for a terminal or determined according to a preset rule.
4. The terminal according to claim 3, wherein when an obtained transmission power is larger than or equals a maximum transmission power, the computer programs are executed by the processor to implement: transmitting, by the terminal, the random access preamble according to the maximum transmission power.
5. The computer readable storage medium according to claim 4, wherein when an obtained transmission power is larger than or equals a maximum transmission power, the computer programs are executed by the processor to implement: transmitting the random access preamble according to the maximum transmission power.
5. The terminal according to claim 1, wherein the computer programs are executed by the processor to implement: when the power ramping counter is configured based on a single beam and the beams are switched at each retransmission, resetting a value of the power ramping counter corresponding to the current beam to a value of the power ramping counter corresponding to a transmission beam, which is used to perform the previous transmission of the random access preamble.
6. The computer readable storage medium according to claim 1, wherein the computer programs are executed by the processor to implement: when the power ramping counter is configured based on a single beam and the beams are switched at each retransmission, resetting a value of the power ramping counter corresponding to the current beam to a value of the power ramping counter corresponding to a transmission beam, which is used to perform the previous transmission of the random access preamble.
6. The terminal according to claim 1, wherein the computer programs are executed by the processor to implement: obtaining a transmission power of retransmission after ramping according to a formula PREAMBLE_RECEIVED_TARGET_POWER=preambleInitialReceivedTargetPower+DELTA_P REAMBLE+(POWER_RAMPING_COUNTER−1)*powerRampingStep; wherein PREAMBLE_RECEIVED_TARGET_POWER denotes a target power value, preambleInitialReceivedTargetPower denotes an original power value, DELTA_PREAMBLE denotes a preset fixed value, POWER_RAMPING_COUNTER denotes a value of the current power ramping counter and powerRampingStep denotes a power ramping step size; the power ramping step size is configured by a base station for a terminal or determined by a preset rule.
7. The computer readable storage medium according to claim 1, wherein the computer programs are executed by the processor to implement: obtaining a transmission power of retransmission after ramping according to a formula PREAMBLE_RECEIVED_TARGET_POWER=preambleInitialReceivedTargetPower+DELTA_P REAMBLE+(POWER_RAMPING_COUNTER−1)*powerRampingStep; wherein PREAMBLE_RECEIVED_TARGET_POWER denotes a target power value, preambleInitialReceivedTargetPower denotes an original power value, DELTA_PREAMBLE denotes a preset fixed value, POWER_RAMPING_COUNTER denotes a value of the current power ramping counter and powerRampingStep denotes a power ramping step size; the power ramping step size is configured by a base station for a terminal or determined by a preset rule.
7. The terminal according to claim 6, wherein when a transmission power obtained via calculation is larger than or equals a maximum power, the computer programs are executed by the processor to implement: transmitting, by the terminal, the random access preamble according to the maximum power.
8. The computer readable storage medium according to claim 7, wherein when a transmission power obtained via calculation is larger than or equals a maximum power, the computer programs are executed by the processor to implement: transmitting the random access preamble according to the maximum power.
8. A terminal, comprising: a storage, processor and computer programs which are stored in the storage and run on the processor; wherein the computer programs are executed by the processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprise: at least two types of counters; the computer programs are executed by the processor to implement: when the counters reach a maximum number of times, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer; wherein the at least two types of counters comprise: a preamble transmission counter and a power ramping counter; wherein the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter; or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter.
9. A computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprise: at least two types of counters; the computer programs are executed by the processor to implement: when the counters reach a maximum number of times, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer; wherein the at least two types of counters comprise: a preamble transmission counter and a power ramping counter; wherein the computer programs are executed by the processor to implement: when any of not correctly receiving the RAR message in preset time, contention resolution failure and retransmission of the preamble occurs and two adjacent transmissions of the preamble use a same beam, adding 1 to the power ramping counter; or when any of not correctly receiving the RAR message in the preset time, contention resolution failure and retransmission of the preamble occurs, two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding 1 to the power ramping counter.
9. The terminal according to claim 8, wherein the computer programs are executed by the processor to implement: when the RAR message is not correctly received in preset time or the contention resolution fails, adding 1 to the preamble transmission counter.
10. The computer readable storage medium according to claim 9, wherein the computer programs are executed by the processor to implement: when the RAR message is not correctly received in preset time or the contention resolution fails, adding 1 to the preamble transmission counter.
10. The terminal according to claim 8, wherein when a count value of the preamble transmission counter reaches a first preset maximum number of times of transmission Max1 or Max1+1, the computer programs are executed by the processor to implement: notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer.
11. The computer readable storage medium according to claim 9, wherein when a count value of the preamble transmission counter reaches a first preset maximum number of times of transmission Max1 or Max1+1, the computer programs are executed by the processor to implement: notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer.


	
11. The terminal according to claim 8, wherein the computer programs are executed by the processor to implement: when the preamble transmission counter counts preamble retransmission, when two adjacent transmissions of the preamble use a same beam, adding one step size to a transmission power; or when the two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding one step size to the transmission power; otherwise, keeping the transmission power unchanged; wherein the step size is configured by a base station for a terminal or determined according to a preset rule.
12. The computer readable storage medium according to claim 9, wherein the computer programs are executed by the processor to implement: when the preamble transmission counter counts preamble retransmission, when two adjacent transmissions of the preamble use a same beam, adding one step size to a transmission power; or when the two adjacent transmissions of the preamble use the same beam and the power ramping suspension instruction which is used to instruct the MAC layer by the physical layer is not received, adding one step size to the transmission power; otherwise, keeping the transmission power unchanged; wherein the step size is configured by a base station for a terminal or determined according to a preset rule.
12. The terminal according to claim 8, wherein the at least two types of counter/counters further comprises: a preamble retransmission beam switching counter or a power level preamble transmission counter.
13. The computer readable storage medium according to claim 9, wherein the at least two types of counter/counters further comprises: a preamble retransmission beam switching counter or a power level preamble transmission counter.
13. The terminal according to claim 12, wherein the computer programs are executed by the processor to implement: when beams are switched when the preamble is re-transmitted, adding 1 to the preamble retransmission beam switching counter or the power level preamble transmission counter.
14. The computer readable storage medium according to claim 13, wherein the computer programs are executed by the processor to implement: when beams are switched when the preamble is re-transmitted, adding 1 to the preamble retransmission beam switching counter or the power level preamble transmission counter.
14. The terminal according to claim 12, wherein when the preamble retransmission beam switching counter or the power level preamble transmission counter reaches a preset maximum number of times Max4 or Max4+1, the computer programs are executed by the processor to implement: performing power ramping when re-transmitting the random access preamble and resetting the preamble retransmission beam switching counter or the power level preamble transmission counter; at next retransmission of the random access preamble, keeping beams un-switched; or at the next retransmission of the random access preamble, switching to a beam, which has not been used to transmit the random access preamble, to re-transmit the random access preamble.
15. The computer readable storage medium according to claim 13, wherein when the preamble retransmission beam switching counter or the power level preamble transmission counter reaches a preset maximum number of times Max4 or Max4+1, the computer programs are executed by the processor to implement: performing power ramping when re-transmitting the random access preamble and resetting the preamble retransmission beam switching counter or the power level preamble transmission counter; at next retransmission of the random access preamble, keeping beams un-switched; or at the next retransmission of the random access preamble, switching to a beam, which has not been used to transmit the random access preamble, to re-transmit the random access preamble.
15. The terminal according to claim 14, wherein when switching to the beam, which has not been used to transmit the random access preamble, to re-transmit the random access preamble, the computer programs are executed by the processor to implement: switching to a beam that is in a same power level or a preset number of power levels with the current beam and has not transmitted the random access preamble, to re-transmit the random access preamble.
16. The computer readable storage medium according to claim 15, wherein when switching to the beam, which has not been used to transmit the random access preamble, to re-transmit the random access preamble, the computer programs are executed by the processor to implement: switching to a beam that is in a same power level or a preset number of power levels with the current beam and has not transmitted the random access preamble, to re-transmit the random access preamble.
16. The terminal according to claim 12, wherein the computer programs are executed by the processor to implement: when the preamble retransmission beam switching counter or the power level preamble transmission counter reaches a maximum count value and a current transmission power of a terminal reaches a maximum transmission power, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer.
17. The computer readable storage medium according to claim 13, wherein the computer programs are executed by the processor to implement: when the preamble retransmission beam switching counter or the power level preamble transmission counter reaches a maximum count value and a current transmission power of a terminal reaches a maximum transmission power, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer.
17. The terminal according to claim 12, wherein the computer programs are executed by the processor to implement: when a transmission power used by a terminal for transmitting the preamble changes, resetting the preamble retransmission beam switching counter or the power level preamble transmission counter.
18. The computer readable storage medium according to claim 13, wherein the computer programs are executed by the processor to implement: when a transmission power used by a terminal for transmitting the preamble changes, resetting the preamble retransmission beam switching counter or the power level preamble transmission counter.
18. A terminal, comprising: a storage, processor and computer programs which are stored in the storage and run on the processor; wherein the computer programs are executed by the processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprise: at least two types of counters; and the computer programs are executed by the processor to implement: when the counters reach a maximum number of times, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer; wherein the at least two types of counters comprise: a preamble transmission counter and a power ramping counter; and the computer programs are executed by the processor to implement: obtaining a transmission power of retransmission after ramping according to a formula PREAMBLE_RECEIVED_TARGET_POWER=preambleInitialReceivedTargetPower+DELTA_P REAMBLE+(POWER_RAMPING_COUNTER−1)*powerRampingStep; wherein PREAMBLE_RECEIVED_TARGET_POWER denotes a target power value, preambleInitialReceivedTargetPower denotes an original power value, DELTA_PREAMBLE denotes a preset fixed value, POWER_RAMPING_COUNTER denotes a value of the current power ramping counter and powerRampingStep denotes a power ramping step size; the power ramping step size is configured by a base station for a terminal or determined by a preset rule.
19. A computer readable storage medium, comprising computer programs stored therein; wherein the computer programs are executed by a processor to implement: in a random access procedure, when detecting that no Random Access Response (RAR) is received or contention resolution fails, counting a number of times of retransmission of a preamble and/or a number of times of power ramping of transmission of the preamble according to a configured counter/counters; wherein the configured counter/counters comprise: at least two types of counters; and the computer programs are executed by the processor to implement: when the counters reach a maximum number of times, notifying an upper layer of a random access problem or failure of the random access procedure via the MAC layer; wherein the at least two types of counters comprise: a preamble transmission counter and a power ramping counter; and the computer programs are executed by the processor to implement: obtaining a transmission power of retransmission after ramping according to a formula PREAMBLE_RECEIVED_TARGET_POWER=preambleInitialReceivedTargetPower+DELTA_P REAMBLE+(POWER_RAMPING_COUNTER−1)*powerRampingStep; wherein PREAMBLE_RECEIVED_TARGET_POWER denotes a target power value, preambleInitialReceivedTargetPower denotes an original power value, DELTA_PREAMBLE denotes a preset fixed value, POWER_RAMPING_COUNTER denotes a value of the current power ramping counter and powerRampingStep denotes a power ramping step size; the power ramping step size is configured by a base station for a terminal or determined by a preset rule.
19. The terminal according to claim 18, wherein when a transmission power obtained via calculation is larger than or equals a maximum power, the computer programs are executed by the processor to implement: transmitting, by the terminal, the random access preamble according to the maximum power.
20. The computer readable storage medium according to claim 19, wherein when a transmission power obtained via calculation is larger than or equals a maximum power, the computer programs are executed by the processor to implement: transmitting the random access preamble according to the maximum power.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476